DLD-027                                                           NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 16-3932
                                         ___________

                             IN RE: DAVID JAMES WARD,
                                                        Petitioner
                         ____________________________________

                        On a Petition for Writ of Mandamus from the
                  United States District Court for the District of New Jersey
                         (Related to D.N.J. Civ. No. 2-16-cv-04101)
                        ____________________________________

                        Submitted Pursuant to Rule 21, Fed. R. App. P.
                                      October 27, 2016

              Before: CHAGARES, VANASKIE and KRAUSE, Circuit Judges

                              (Opinion filed: November 23, 2016)
                                           _________

                                           OPINION*
                                           _________

PER CURIAM

         In July 2016, David James Ward filed a motion pursuant to 28 U.S.C. § 2255 in

the District of New Jersey. In September 2016, Ward filed a motion for summary

judgment. By order and opinion entered on October 18, 2016, the District Court

dismissed Ward’s § 2255 motion for lack of jurisdiction, and declined to issue a


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
certificate of appealability. Ward now seeks a writ of mandamus, directing the District

Court to rule on his motion for summary judgment. Because the District Court has

already dismissed Ward’s § 2255 motion, we will deny as moot his petition for a writ of

mandamus. See In re Austrian & German Holocaust Litig., 250 F.3d 156, 162-63 (2d

Cir. 2001) (per curiam) (mandamus petition requesting that court of appeals compel

district court action generally may be dismissed as moot upon district court’s entry of

final order).




constitute binding precedent.
                                             2